           Case 8:18-bk-10602-MGW          Doc 12    Filed 01/10/19   Page 1 of 8



                       UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
                            www.flmb.uscourts.gov

IN RE:
                                                    CASE NO.: 8:18-BK-10602-MGW
Kaydeon Melesia Tenn-Samuda,                                        Chapter 13

         Debtor                       /

            MOTION TO DETERMINE SECURED STATUS OF
 UNITED CONSUMER FINANCIAL SERVICES (RAINBOW CLEANING SYSTEM)
                      AND TO STRIP LIEN


     NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
without further notice or hearing unless a party in interest files a response within thirty
(30) days from the date set forth on the proof of service, plus an additional three (3)
days for service if any party was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the
Clerk of the Court at 801 North Florida Avenue, Suite 555, Tampa, FL 33602 and serve
a copy on the movant’s attorney, Elayne M. Conrique, at 746 N. Magnolia Avenue,
Orlando, FL 32803 and any other appropriate persons within the time allowed. If you
file and serve a response within the time permitted, the Court will either schedule and
notify you of a hearing or consider the response and grant or deny the relief requested
without a hearing.

If you do not file a response within the time permitted, the Court will consider that you
do not oppose the relief requested in the paper, will proceed to consider the paper
without further notice or hearing, and may grant the relief requested.

       COMES NOW, Debtor, Kaydeon Melesia Tenn-Samuda (the “Debtor”) by and
through his undersigned counsel, and files this Motion to Determine Secured Status of
United Consumer Financial Services (Rainbow Cleaning System) (hereinafter “Creditor”),
and to Strip Lien and states as follows:
             Case 8:18-bk-10602-MGW     Doc 12    Filed 01/10/19   Page 2 of 8



   1. The Debtor filed a petition for relief under Chapter 13 of the Bankruptcy Code on
December 11, 2018.
   2. Creditor filed claim 1-1 referencing a purchase money security interest and
claiming entitlement to $2,719.51 on January 9, 2019.

   3. The Debtor owns real property (the “Real Property”) located at 600 Bridgeford
Crossing Blvd., Davenport, FL 33837, and more particularly described as follows:

   Lot 100, of BRIDGEFORD CROSSING, according to the plat thereof, as
   recorded in Plat Book 140, at Page(s) 10-11, inclusive, of the Public
   Records of Polk County, Florida.

   Parcel Identification Number: 27-27-04-725005-001000

   4. The Real Property is encumbered by two (2) mortgages, one (1) Homeowners’
Association Claim of Lien, and one (1) purchase money security interest lien:

      (a) The Money Source, Inc., account number XXXX 203B, holds a mortgage
recorded on April 2, 2015 at Instrument #2015058470 Book 9491 and Pages 0315 -
0323, of the official records of Polk County, Florida in the amount of $188,443.00;

       (b) Secretary of Housing and Urban Development, account number XXXX 203B,
holds a mortgage recorded on December 8, 2017; at instrument #2017236419 Book
10336 and Pages 0327 - 0330, of the official records of Polk County, Florida in the
amount of $54,709.34;

       (c)     Bridgeford Crossing Homeowners’ Association, Inc., no account number
provided, holds a claim of lien recorded on October 17, 2017; at instrument
#2017198464 Book 10288 and Page 2052, of the official records of Polk County, Florida
in the amount of $3,119.05; and

      (d)      United Consumer Financial Services holds a purchase money security
interest in the amount of $2,719.51.
          Case 8:18-bk-10602-MGW       Doc 12    Filed 01/10/19   Page 3 of 8



   5. Based on Polk County property appraiser website attached hereto as Exhibit 1,
the value of the Real Property is $171,491.

   6. The undersigned attorney seeks reasonable attorney fee of $300.00.

   7. Accordingly, United Consumer Financial Service’s lien is completely unsecured.

      WHEREFORE, Debtor respectfully request this Court enter an order: (a)
granting the Motion; (b) determining the value of the Real Property to be $171,491; (c)
determining that United Consumer Financial Service’s claim filed or to be filed shall be
treated as an unsecured claim; (d) voiding the purchase money security interest lien of
United Consumer Financial Services; (e) awarding a reasonable attorneys’ fee; and (f)
granting such other and further relief as the Court deems appropriate.

                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a on this 10th day of January, 2019, a true and correct
copy of the foregoing has been sent by either electronic transmission or regular and
certified mail to: Kelly Remick, Chapter 13 Trustee, P.O. Box 6099, Sun City, FL 33571,
to Debtor, Kaydeon Tenn Samuda at ksamuda1@aol.com and by United States mail,
postage prepaid, and to Rita Torres of Bass & Asociates, P.C., Attorney for Creditor, at
3936 E. Ft. Lowell, Suite #200, Tucson, AZ 85712 and Corporation Creations Network,
Inc., registered agent for Creditor, at 11380 Prosperity Farms Road, #221E, Palm Beach
Gardens, FL 33410.


                                                Respectfully submitted,

                                                /s/Elayne M. Conrique, Esq._
                                                Elayne M. Conrique, Esquire
                                                Florida Bar No. 581151
                                                Perez Conrique Law
                                                746 N. Magnolia Ave.
                                                Orlando, Florida 32803
                                                Telephone: (407) 545-4400
                                                Facsimile: (407) 545-4401
                                                service@perezconrique.com
                                                Attorney for Debtor
1/8/2019                Case 8:18-bk-10602-MGW                Doc Property
                                                                  12 Filed Search01/10/19          Page 4 of 8
  Skip to main content
  Home Page » Return To Search Results

  Parcel Details: 27-27-
  04-725005-001000                           TAX EST      PRT CALC       PRC      HTML PRC         TRIM       HTML TRIM          TAX BILL

  Owners                                                                  Property Desc

   TENN SAMUDA KAYDEON M                                   100%           DISCLAIMER: This property description is a condensed version
                                                                          of the original legal description recorded in the public records. It
                                                                          does not include the section, township, range, or the county
  Mailing Address
                                                                          where the property is located. It is a description of the
   Address 1      600 BRIDGEFORD CROSSING BLVD                            ownership boundaries only and does not include easements or
                                                                          other interests of record. The property description should not be
   Address 2                                                              used when conveying property. The Property Appraiser assumes
   Address 3      DAVENPORT FL 33837-7536                                 no responsibility for the consequences of inappropriate uses or
                                                                          interpretations of the property description. No warranties,
  Site Address                                                            expressed or implied, are provided for the data herein, its use,
                                                                          or its interpretation.
   Address 1      600 BRIDGEFORD CROSSING BLVD
   Address 2                                                              BRIDGEFORD CROSSING PB 140 PG 10-11 LOT 100

   City           DAVENPORT
   State          FL                                                      Area Map
   Zip Code       33837                                                                                   N

  Parcel Information

                       130030.00
   Neighborhood
                       Show Recent Sales in this Neighborhood
   Subdivision         BRIDGEFORD CROSSING
   Property (DOR)
                  SFR up to 2.49 AC (Code: 0100)
   Use Code
   Acreage             0.15                                               W                                                              E
   Taxing District     DAVENPORT/SWFWMD (Code: 90430)
   Community
   Redevelopment NOT IN CRA
   Area




                                                                                                          S


                                                                          Recorded Plat
                                                                          Visit the Polk County Clerk of Courts website to
                                                                          view the Recorded Plat for this parcel

                                                                          Note: Some plats are not yet available on the
                                                                          Clerk's website. The site contains images of plats
                                                                          recorded on 01/05/1973 (beginning with book 058
                                                                          Page 020) or later. For information on Plats
                                                                          recorded before 01/05/1973 (Book 058 Page 019 or
                                                                          less) please contact the Polk County Clerk's Office.

                                                                          Mapping Worksheets (plats) for
                                                                          To receive a mapping worksheet, please email the
                                                                          Polk County Property Appraiser Help Desk
                                                                          (pahelpdesk@polk-county.net).
http://www.polkpa.org/CamaDisplay.aspx?OutputMode=Display&SearchType=RealEstate&ParcelID=272704725005001000                                  1/5
1/8/2019                     Case 8:18-bk-10602-MGW                 Doc Property
                                                                        12 Filed Search01/10/19           Page 5 of 8



  Sales History
  Important Notice: If you wish to obtain a copy of a deed for this parcel, click on the blue OR Book/Page number. Doing so will cause you to
  leave the Property Appraiser’s website and access the Polk County Clerk of the Circuit Court’s Official Records Search. Click here for a list of
  the system requirements that the Clerk’s office deems necessary in order to view the deed. Once the document opens, click the printer icon to
  print the document. If you have any issues opening the document once you have met all the listed system requirements, please contact the
  Clerk’s office at (863)534-4000 and ask to speak to an IT staff member. If the Book/Page number does not have a blue link to Official Records,
  the deed may not be available through the online records of the Clerk of the Circuit Court. In order to obtain a copy of the deed you will need
  to contact the Clerk of the Circuit Court Indexing Department at 863-534-4516. If the Type Inst is an “R”, the document is not available
  through the Clerk of the Circuit Court’s Official Records Search. Please contact the Property Appraiser to order “R” type instruments.
                                                          Vacant/
   OR Book/Page                 Date Type Inst                    Grantee                                                            Sales Price
                                                         Improved
     09491/00313             03/2015           W               I         TENN SAMUDA KAYDEON M                                          $192,000
     09254/02075             05/2014           W               V         RYLAND GROUP INC                                             $1,344,000
     08878/00531             02/2013           W               V         HANOVER BRIDGEFORD CROSSING LLC                              $1,831,500
     08757/00743             09/2012           W               V         GLOBAL REAL ESTATE TRADING LP                                  $999,000
     08264/01365             11/2010           C               V         REDUS FLORIDA HOUSING LLC                                                $0
     08250/01465             11/2010           CT              V         REDUS FLORIDA HOUSING LLC                                              $100
      6381/0277              08/2005           W               I         LIFEWAY HOMES LLC                                              $300,000
      4680/0672              04/2001           W               I         MILLNER RICHARD                                                   $87,000
      2664/1853              08/1988           W               I                                                                           $85,000
      2258/2221              07/1984           W               E                                                                           $70,000
      2255/1543              07/1984           W               E                                                                           $70,000



  Exemptions
  Note: The drop down menus below provide information on the amount of exemption applied to each taxing district. The HX—first $25,000
  homestead exemption may be allocated to one or more owners. The HB –second $25,000 amended homestead exemption reflects the name
  of the first owner only.
           Bld.                                                      %           Renew
  Code          Description                                                            Year Name                                 Note       Value
           #                                                  Ownership             Cd
                   HX-HOMESTEAD-FS196.031(1)                                                        TENN SAMUDA
     HX                                                               100%                  2016                                           $25,000
                   (A)-01-26                                                                        KAYDEON M

                                                                                                    TENN SAMUDA
     HB            AMENDED HOMESTEAD                                  100%                  2016                                           $25,000
                                                                                                    KAYDEON M

  Total Exemption Value (County)                                                                                                         $50,000
  If you have a Senior Exemption(Additional Homestead Exemption for Persons 65 and Older):         For the 2018 tax year, the allowable total
  household adjusted gross income received during 2017 could not exceed $29,454.         If your total household adjusted gross income exceeded
  this limit, YOU MUST NOTIFY THIS OFFICE. Receiving no notification from the qualified senior will be considered a sworn statement, under
  penalty of perjury, that the income does not exceed the limit. Improperly claiming any exemption could result in a lien against your property.
  If you would like to receive a notice of renewal electronically, please send us an email at paoffice@polk-county.net with your name, property
  address, and confirmation of your request.




  Buildings
  BUILDING 1 (SF - Single Family)

  Building Characteristics                                                                   600 BRIDGEFORD CROSSING BLVD
  Total Under Roof: 2,780 sqft
  Living Area (as originally constructed): 1,870 sqft
  Actual Year Built: 2015

http://www.polkpa.org/CamaDisplay.aspx?OutputMode=Display&SearchType=RealEstate&ParcelID=272704725005001000                                          2/5
1/8/2019                  Case 8:18-bk-10602-MGW                    Doc Property
                                                                        12 Filed Search01/10/19             Page 6 of 8
  Effective Year: 2015

  Building BAS Note:      The base area (living area or square foot living area) of a
  building is the originally designed building footprint / plan of the cooled and heated
  area of the building. In most cases, a base area will remain constant throughout the
  life of the building. A base area can be converted to a subarea (Example: A portion
  of the base is "cut-out" and used as a garage or porch); It is not, however, standard
  appraisal practice to convert a subarea to a base area unless there was an error
  when initially entering the data.
   Element                                     Units       Information
   STYLE                                                   SINGLE FAMILY
   UNITS                                                   1 UNIT
   STORY HEIGHT INFO ONLY                                  1 Story for info only
   SUBSTRUCT                                               Continuous Wall
   FRAME / CONST TYPE                                      MASONRY
   EXTERIOR WALL                                           STUCCO
   ROOF STRUCTURE                                          HIP-SHINGLE
   Room: Bedroom                               3
   Room: Full Bath                             2
   Room: Half Bath                             0
   Fireplace                                   N
   Cntrl Heating / AC                          Y


  Building Subareas
  Building Sub Area Note:       A sub area is an individual component of a building that may or may not be cooled/heated. The percent in a
  subarea description is the percent of the base rate applied to the value of the sub area. (Example: UGR UNFINISHED GARAGE 50% indicates
  this sub area is valued at 50% of the base area rate); If a sub area changes over time, the contributory value may also change.
    Code Description                                           Heated                                                                          Total
     BAS       BASE AREA                                            Y                                                                          1,870
     UOP       UOP UNFIN. OPEN PORCH 30%                                                                                                          420
    UGR        UGR UNFINISHED GARAGE 50%                                                                                                          420
     FOP       FOP FINISHED OPEN PORCH 40%                                                                                                         70
   Total Under Roof                                                                                                                        2,780 ft2
   Total Living Area                                                                                                                       1,870 ft2


  PERMITS
  The Polk County Property Appraiser's Office does not issue or maintain permits.       Please contact the appropriate permit issuing agency to
  obtain information.   This property is located in the   DAVENPORT/SWFWMD                  taxing district. The beginning of the description indicates
  permit agency (UNINCORP is an abbreviation for Unincorporated POLK COUNTY).


  Land Lines
   LN Land Dscr                           Ag/GreenBelt                      Land Unit Type                       Front          Depth          Units
     1 * Residential                               N                                    U                              0               0         1.00
           * For Zoning/Future Land Use contact Polk County or the Municipality the parcel is located in.


  NOTICE: All information ABOVE this notice is current (as of Tuesday, January 08, 2019 at 2:12:00
          AM). All information BELOW this notice is from the 2018 Tax Roll, except where otherwise
          noted.


  Value Summary (2018)
http://www.polkpa.org/CamaDisplay.aspx?OutputMode=Display&SearchType=RealEstate&ParcelID=272704725005001000                                          3/5
1/8/2019                   Case 8:18-bk-10602-MGW                    Doc Property
                                                                         12 Filed Search01/10/19            Page 7 of 8
  Desc                                                                                                                                         Value
  Land Value                                                                                                                                $36,000
  Building Value                                                                                                                          $135,491
  Misc. Items Value                                                                                                                                 $0
  Land Classified Value                                                                                                                             $0
  Just Market Value                                                                                                                       $171,491
  *Cap Differential and Portability                                                                                                           $3,993
  Agriculture Classification                                                                                                                        $0
  Assessed Value                                                                                                                          $167,498
  Exempt Value (County)                                                                                                                     $50,000
  Taxable Value (County)                                                                                                                  $117,498
  *This property contains a Homestead Cap with a differential of $3,993.


  Values by District (2018)
                                              Final                             Final            Final
                                               Tax        Assessed          Assessed               Tax                      Taxable            Final
  District Description                        Rate           Value             Taxes Exemption Savings                        Value           Taxes
  BOARD OF COUNTY
                                         7.156500          $167,498         $1,198.70          $50,000 $357.83            $117,498          $840.87
  COMMISSIONERS
  POLK COUNTY SCHOOL
                                         4.003000          $167,498           $670.49          $25,000 $100.08            $142,498          $570.42
  BOARD - STATE
  POLK COUNTY SCHOOL
                                         2.248000          $167,498           $376.54          $25,000        $56.20      $142,498          $320.34
  BOARD - LOCAL
  CITY OF DAVENPORT                      7.500000          $167,498         $1,256.24          $50,000 $375.00            $117,498          $881.24
  SOUTHWEST FLA WATER
                                         0.295500          $167,498             $49.50         $50,000        $14.78      $117,498            $34.72
  MGMT DIST
                                                          Assessed                                 Tax                        Total
                                                                           $3,551.47                   $903.89                      $2,647.59
                                                            Taxes:                            Savings:                       Taxes:



  Taxes
  Desc                                                                             Last Year                                            2018 Final
  Taxing District                              DAVENPORT/SWFWMD (Code: 90430)                        DAVENPORT/SWFWMD (Code: 90430)
  Millage Rate                                                                        21.1086                                               21.2030
  Ad Valorem Assessments                                                           $2,570.35                                             $2,647.59
  Non-Ad Valorem Assessments                                                             $0.00                                                 $0.00
  Total Taxes                                                                     $2,570.35                                             $2,647.59
  Your final tax bill may contain Non-Ad Valorem assessments which may not be reflected on this page,
  such as assessments for roads, drainage, garbage, fire, lighting, water, sewer, or other governmental
  services and facilities which may be levied by your county, city or any other special district. Visit the
  Polk County Tax Collector's site for Tax Bill information related to this account. Use the Property Tax
  Estimator to estimate taxes for this account.




  Prior Year Final Values
  The Final Tax Roll is the 1st certification of the tax rolls by the Value Adjustment Board, per Florida Statute 193.122(2), F.S. This is the date all
  taxable property and tax rolls are certified for collection to the Tax Collector. Corrections made after this date are not reflected in the Final Tax
  Roll Values.
  2017

http://www.polkpa.org/CamaDisplay.aspx?OutputMode=Display&SearchType=RealEstate&ParcelID=272704725005001000                                          4/5
1/8/2019                Case 8:18-bk-10602-MGW                Doc Property
                                                                  12 Filed Search01/10/19        Page 8 of 8
  Land Value                                                                                                    $34,000.00
  Building Value                                                                                               $133,853.00
  Misc. Items Value                                                                                                  $0.00
  Just Value (Market)                                                                                          $167,853.00
  SOH Deferred Val                                                                                               $3,800.00
  Assessed Value                                                                                               $164,053.00
  Exempt Value (County)                                                                                         $50,000.00
  Taxable Value (County)                                                                                       $114,053.00
  2016
  Land Value                                                                                                    $34,000.00
  Building Value                                                                                               $126,679.00
  Misc. Items Value                                                                                                  $0.00
  Just Value (Market)                                                                                          $160,679.00
  SOH Deferred Val                                                                                                   $0.00
  Assessed Value                                                                                               $160,679.00
  Exempt Value (County)                                                                                         $50,000.00
  Taxable Value (County)                                                                                       $110,679.00
  2015
  Land Value                                                                                                    $25,500.00
  Building Value                                                                                                     $0.00
  Misc. Items Value                                                                                                  $0.00
  Just Value (Market)                                                                                           $25,500.00
  SOH Deferred Val                                                                                                   $0.00
  Assessed Value                                                                                                $25,500.00
  Exempt Value (County)                                                                                              $0.00
  Taxable Value (County)                                                                                        $25,500.00
  2014
  Land Value                                                                                                    $12,675.00
  Building Value                                                                                                     $0.00
  Misc. Items Value                                                                                                  $0.00
  Just Value (Market)                                                                                           $12,675.00
  SOH Deferred Val                                                                                                   $0.00
  Assessed Value                                                                                                $12,675.00
  Exempt Value (County)                                                                                              $0.00
  Taxable Value (County)                                                                                        $12,675.00

  DISCLAIMER:
  The Polk County Property Appraiser makes every effort to produce and publish the most current and accurate
  information possible. The PCPA assumes no responsibility for errors in the information and does not guarantee
  that the data are free from errors or inaccuracies. Similarly the PCPA assumes no responsibility for the
  consequences of inappropriate uses or interpretations of the data. No warranties, expressed or implied, are
  provided for the data herein, its use, or its interpretation. Utilization of the search facility indicates understanding
  and acceptance of this statement by the user.

  Last Updated: Tuesday, January 08, 2019 at 2:12:00 AM




http://www.polkpa.org/CamaDisplay.aspx?OutputMode=Display&SearchType=RealEstate&ParcelID=272704725005001000              5/5
